I-Iill, J.
Frank Jackson was convicted of the murder of his wife by cutting her with a pocket-knife. He made a motion for a new trial on the usual general grounds, and because the -court failed to charge the jury on the law of voluntary manslaughter upon a written request therefor, and also because the court’s charge on the law of self-defense was not full enough. The motion for new trial was overruled, and he excepted.
1. Voluntary manslaughter was not involved either under the evidence for the State in this case or under the defendant’s statement, and the trial court did not err in refusing a charge on that subject.
2. The charge on the law of self-defense stated correctly the rule on that subject; and if a fuller charge on the subject was desired, a timely request therefor should have been presented to the court.
3. The verdict is supported by the evidence, and the court did not err in overruling the motion for new trial.

Judgment affirmed.


All the Justices eoncw, except Fish, C. J., absent because of sickness.

George M. Napier, attorney-general, John .A- Boykin, solicitor-general, Seward M. Smith, asst, atty.-gen., and E. A. Stephens, contra.